Citation Nr: 1336055	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder with agoraphobia.  

3.  Entitlement to an increased evaluation for service-connected fibrocystic disease of both breasts, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1977 to November 1980.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO denied an increased evaluation for fibrocystic disease of both breasts and reopened and denied a claim for service connection for PTSD based on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

On her September 2011 VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for March 2013.  The Veteran was determined to be a no-show for that hearing.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for PTSD but the record shows other psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder with agoraphobia and entitlement to an increased rating for fibrocystic disease of both breasts are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in March 1998 the RO denied service connection for PTSD.  

2.  Evidence submitted since the March 1998 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

2.  New and material evidence has been received since the March 1998 rating decision warranting the reopening of the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claims for service connection for PTSD.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

Reopened Claims

The Veteran seeks to reopen a previously denied claim for service connection for PTSD.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In the March 1998 rating decision, the RO denied a claim for service connection for PTSD on the basis that there was not enough evidence to support the in-service stressful event.  The Veteran was notified of that decision and of her appellate rights by way of a letter sent to her on March 13, 1998.  She did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the March 1998 rating decision includes the Veteran's service treatment records, personnel records, VA treatment records dated January 1997, a statement from the Veteran regarding the in-service sexual assault during inspection, and a statement from the Veteran's sister regarding the Veteran confiding in her shortly after the assault.  

The Veteran submitted an application to reopen her claim in September 2009.  The evidence received since the March 1998 rating decision includes VA treatment records dated January 2009 to September 2009, duplicates of the Veteran's personnel records, a statement from a fellow service man D.M. who reported that the Veteran's behavior changed in service following inspections, a statement from the Veteran's sister regarding how the Veteran confided in her about the assault, and a statement from the Veteran regarding the in-service assault.  

The Board observes that some of the evidence received since the March 1998 rating decision is new, as it was not previously of record.  Of note, the statement from the fellow service member regarding how the Veteran's behavior changed in-service during inspections.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the statement serves to show that the Veteran's behavior changed in service around the same time the Veteran has reported the assault occurred, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for PTSD has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed.



ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD.  


REMAND

The Veteran contends that her in-service sexual assault caused her PTSD.  The Veteran also contends that her service-connected fibrocystic disease of both breasts has increased in severity.  The Board finds that further development of the evidence is necessary prior to an adjudication of the claim.

In regards to the Veteran's PTSD based on personal trauma, the Veteran has reported that she was sexually assaulted by several of her fellow service-men in March 1978 while stationed at Camp LeJeune.  She reported that the assault occurred while her and her fellow service-men were preparing for inspections.  She reported that after the assault they threatened her not to report the incident.  The Veteran also reported that she eventually reported the assault to her superiors but her superiors did not believe her.  

Service treatment records show that on March 22, 1978 the Veteran sought treatment for pain upon urination, blood in the urine, and vaginal discharge.  The Veteran was diagnosed with Trichomoniasis and prescribed antibiotics.  The Veteran's personnel records show that the Veteran was involved in a physical altercation with a fellow service person on July 28, 1978.  On March 15, 1979 the Veteran was found to have been absent from her place of duty without authority.  On June 26, 1979 the Veteran was found to have willfully disobeyed one of her superiors.  

In July 1997 the Veteran submitted a lay statement from her sister.  The Veteran's sister reported that one night when the Veteran was in service she called home in a rage, distressed, and upset and demanded to speak to her mother.  The sister reported that the Veteran finally confided in her that she was assaulted.  The sister also reported that the Veteran was a different person after service.  In November 2009 the Veteran submitted another statement from her sister.  Her sister reported that after service the Veteran became suspicious and obsessive about her safety.  She also reported that the Veteran withdrew from people.

In November 2009 the Veteran also submitted a statement from a fellow service-man D.M.  D.M. reported that he and the Veteran were stationed together at Camp LeJeune.  He reported that she was a baker and he was a cook.  He reported that at first the Veteran was enthusiastic and pulled her share of the work.  He stated that after re-inspection the Veteran seemed to withdraw from her coworkers and her demeanor was not the same.  He reported that she would leave before her shift was over and acted as if they were out to get her.  He reported that it became difficult to get along with the Veteran and she got into an altercation with one of the female cooks.  D.M. also reported that the Veteran was reprimanded for her behavior and eventually transferred.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The Board notes that it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  Thus, the Board thus finds that an examination and opinion addressing the occurrence of the in-service stressor and the nature and etiology of any currently diagnosed psychiatric diagnosis is necessary.  

In regards to the Veteran's claim for an increased rating for fibrocystic disease of both breasts, the Board notes that RO evaluated the Veteran's disability as noncompensable under 38 C.F.R. § 4.116, Diagnostic Codes 7699-5328.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2013).  Under diagnostic Code 5238 benign muscle neoplasm postoperative is rated on impairment of function, i.e., limitation of motion scars, diagnostic code 7805, etc.  

The Veteran was afforded a VA examination in November 2009.  However, the Board finds that the examination is not adequate to rate the claim because the examination is for gynecological conditions and disorders of the breast and does not address impairment of function as required by Diagnostic Code 5328.  See 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Accordingly, another VA examination is warranted to determine the current severity of the Veteran's fibrocystic disease of both breasts.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all outstanding medical care providers, both VA and private, who have treated her for her acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder with agoraphobia and her fibrocystic disease of both breasts.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such.  

2. After associating any outstanding evidence with the claims folder, schedule the Veteran for a VA mental examination by an appropriate medical professional.  The claims file must be made available and the examiner must note having reviewed the claims file.  

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and VA and private records, the examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with her claim of being assaulted during her active service.  The Board points to the March 1978 treatment for trichomoniasis, the July 1978 physical altercation, and the March 1979 and June 1979 disciplinary issues.  The Board also points to the lay statements from the Veteran's sister and fellow service-man, D.M., regarding the changes they observed in the Veteran's behavior.  

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran has an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder with agoraphobia, as a result of such assault(s) in service. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s), or determines that the clinical evidence does not support a diagnosis of PTSD due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. Schedule the Veteran for appropriate examination to determine the current nature and severity of her service-connected fibrocystic disease of both breasts.   The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examination report should include any impairment of function, including limitation of motion, scars, etc. associated with fibrocystic disease of both breasts. 

4. Thereafter, the AMC/RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


